Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,022,863. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features in the corresponding parent patent anticipate the features in the present claims respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 2015/0048233) in view of Sharma (WO 2016/154576).

Regarding claim 1, Dumas discloses a display positioning system comprising:
an adapter adapted to redirect a field of view of a video capture device of a computing device (See [0005] [0031] Fig 1 Fig 2A, adjusting the position of a device such as a tablet, 
a stand adapted to situate on a surface (See Fig1 and Fig 2A [0044-0049] Stand [0031] positioned on a surface such as a desk, table, etc.,), the stand including one or more legs that are adjustable to modify a distance between the video capture device of the computing device and the surface when the computing device is placed on the stand to adjust the field of view of the video capture device (See Fig1 and Fig 2A [0044-0049] base assembly may include a plurality of legs. The legs are extendable through the use of concentric sliding leg elements, i.e., modifying a distance between the device and the surface).
Dumas does not explicitly disclose the computing device includes a video capture device  and does not disclose an adapter adapted to redirect a field of view of a video capture device of a computing device wherein the stand  and adapter are separate from one another.
Sharma discloses that it was known for a stand for computing devices to include computing devices with video capture device (See [0025] including a handheld computing device with built-in video camera) and for an adapter for redirecting a field of view for a computing device to be separate from a stand (See [0034] adapter 108 adapting field of view of camera is separate from stand 106).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas with the known methods of Sharma predictably resulting in an adapter adapted to redirect a field of view of a video capture device of a computing device and adjusting the field of view of the video capture device where 

Regarding claim 2, Dumas discloses the display positioning system of claim 1, and further discloses wherein: the first portion includes a first leg retractable to a retracted position inside the first portion and extendable to an extended position outside a first portion (the stand includes a first leg 190 retracted for storage, shown in figure 2B, 170, and extendible to an extended position outside the leg portion, shown in figure 2A; paragraph [0047)).
Dumas does not disclose the stand includes a first portion connected to a second portion to form a stand channel adapted to receive the computing device.
Sharma discloses a stand including a first portion connected to a second portion to form a stand channel adapted to receive the computing device (the stand includes a first housing 155a connected to a second housing 155b forming a channel to receive the computing device; paragraphs [0008], [0051]; figure 5).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Sharma predictably resulting in including a channel, formed from first and second connected
housings, adapted to receive the computing device, as taught by Sharma by applying the court recognized rational of applying a known technique to a known device (method, or product) 

Regarding claim 3, Dumas in view of Sharma further disclose the display positioning system of claim 2, wherein: the video capture device of the computing device is located at a first distance from the surface when the first leg is at the retracted position and located at a second distance from the surface when the first leg is at the extended position, the second distance is higher than the first distance (See Fig 1 and [0047] extendable legs).

Regarding claim 4, Dumas further disclose the display positioning system of claim 2, wherein: the first portion includes a retaining element coupleable to a first receiving element of the first leg to retain the first leg at the retracted position and coupleable to a second receiving element of the first leg to retain the first leg at the extended position (figure 1; paragraph [0047] retractable legs include plurality of extendible legs with concentric sliding leg elements. The legs are coupled to the base with a ball or other movable hinge).
Dumas does not disclose the first portion includes a release button adapted to disengage the retaining element of the first portion from the first receiving element or the second receiving element of the first leg to release the first leg from the retracted position or the extended position.
Sharma discloses that it was known for a first portion to include a release button adapted to disengage the retaining element of the first portion from the first receiving element or the second receiving element of the first leg to release the first leg from the retracted 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Sharma predictably resulting in including a release button, as taught by Sharma, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of enabling a simple way for a user to release a computing device from a stand.

Regarding claim 6, Dumas discloses the display positioning system of claim 2, wherein: the first leg is extendable to a first extended position corresponding to a first computing device and extendable to a second extended position corresponding to a second computing device(stand is capable of having multiple positions including a second position corresponding to a second computing device; paragraphs [0043], [0047])), the first computing device having a device size different from the second computing device (figure 13 shows a configuration with a first and a second computing device with a different size; paragraph [0058]); and a distance between a video capture device of the first computing device and the surface when the first leg is at the first extended position is substantially equal to a distance between a video capture device of the second computing device placed in the stand channel and the surface when the first leg is at the second extended position (the first leg is adjustable and the stand height is adjustable, inherently modifying a distance between the electronic device and the surface, and 
Sharma discloses a device placed in the stand channel (the stand includes a first housing 155a connected to a second housing 155b forming a channel to receive (placed) the computing device; paragraphs [0008], [0051]; figure 5).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Sharma predictably resulting in modifying the system of Dumas to include a channel adapted to receive the computing device, as taught by Sharma by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of enabling a user to place a tablet in a channel without need for latches or attachments.

Regarding claim 8, Dumas discloses the display positioning system of claim 2, but does not explicitly disclose wherein the first portion is connected to the second portion at the stand channel to form a space between the first portion and the second portion that is underneath the stand channel.
Sharma discloses that it was known for a first portion to be connected to a second portion at the stand channel to form a space between the first portion and the second portion that is underneath the stand channel (the stand includes a first housing 155a connected to a 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Sharma predictably resulting in modifying the system of Dumas to include a space underneath the channel, as taught by Sharma, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of reducing the stand weight and allowing for a cable to pass through the space (Tangible; paragraph [0060)]).

Regarding claim 9, Dumas discloses the display positioning system of claim 8, but does not disclose wherein: the space is located between an inner surface of the first portion and an inner surface of the second portion; and the first portion includes a release button positioned on the inner surface of the first portion.
Sharma discloses that it was known for a space to be located between an inner surface of the first portion and an inner surface of the second portion (the arch is between an inner surface of the first and second housings; figures 3,5); and the first portion includes a release button positioned on the inner surface of the first portion (the first housing includes an ejector depression 212 located proximate an aperture 168 along the arch under the stand (inner surface of the first portion); figure 11; paragraphs [0059]-[0060], [0074]).


Regarding claim 15, Dumas discloses the display positioning system of claim 2, but does not explicitly disclose wherein: the computing device is positioned at a leaning angle when the computing device is placed in the stand channel and rests against the second portion, a height dimension of the second portion being higher than a height dimension of the first portion.
Sharma discloses a computing device is positioned at a leaning angle when the computing device is placed in the stand channel and rests against the second portion (computing device is placed in the stand channel at a leaning angle resting against the second housing, shown in figure 1), a height dimension of the second portion being higher than a height dimension of the first portion (figure 3 shows the height of the second housing being higher than the height of the first housing).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Sharma predictably resulting in modifying the system of Dumas by applying the court recognized rational of applying a known technique to a known device (method, or product) .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 2015/0048233) in view of Sharma (WO 2016/154576) in view of Ben Meir (US 9,568,143).

Regarding claim 5, Dumas and Sharma disclose the display positioning system of claim 2, and further disclose extending the first leg from the retracted position when the first leg is released from the extended position and retract the first leg from the extended position when the first leg is released from the extended position (the first leg is adapted to extend from a retracted position and retract from an extended position, and the leg comprises concentric sliding leg elements, and the leg is thereby capable of being extended from the retracted position and being retracted from the extended position; figure 1; paragraph [0047).
However, Dumas does not disclose wherein the first portion includes a spring element coupled to the first leg to reposition the first leg.
Ben Meir discloses wherein: the first portion includes a spring element coupled to the first leg to reposition the first leg (a handle 312 includes a leaf spring 3142 (element) coupled to a leg 320 through a central column 310; figures 10A, 10B; column 14, lines 50-67), the spring element adapted to extend the first leg from the retracted position when the first leg is released from the extended position and retract the first leg from the extended position when the first leg is released from the extended position (the leaf spring is released allowing the leg 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Ben Meir predictably resulting in modifying the system of Dumas to include a spring element adapted to extend and retract the leg, as taught by Ben Meir, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of providing a user with a fast and simple way to operate the display stand (Ben Meir; column 1, lines 49- 51).

Claim 7, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 2015/0048233) in view of Sharma (WO 2016/154576) in view of Gillespie-Brown et al. (US 2012/0241567) hereinafter “Brown”.

Regarding claim 7, Dumas and Sharma disclose the display positioning system of claim 6, and further disclose the field of view of the video capture device (the stand holds an electronic device, thereby capable of holding a video capture device having a field of view; figure 1; paragraphs [0031], [0047]).
Dumas does not disclose wherein the first portion includes a visual indicator indicating a current position of the first leg, the visual indicator being positioned on the first portion.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Brown predictably resulting in modifying the system of Dumas to include a visual indicator such as a label, as taught By brown, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of adjusting the stand to fit different device sizes and providing an indication to assist the user (Brown; paragraph [0076]).

Regarding claim 10, Dumas and Sharma disclose the display positioning system of claim 2, where Dumas further discloses the field of view of the video capture device (the stand holds
an electronic device, thereby capable of holding a video capture device having a field of view; figure 1; paragraphs [0031], [0047]).
Dumas does not disclose wherein the first portion includes a visual indicator indicating a current position of the first leg, the visual indicator being positioned on the first portion. 
Brown discloses wherein the first portion includes a visual indicator indicating a current position of the first leg, the visual indicator being positioned on the first portion (slot 1716 includes a marking (visual indicator indicating a current position) for the user to set the sizes of 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas with the known methods of Brown predictably resulting in modifying the system of Dumas to include a visual indicator, as taught by Brown, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of adjusting the stand to fit different device sizes and providing an indication to assist the user (Brown; paragraph [0076]).

Regarding claim 11, Dumas and Sharma disclose the display positioning system of claim 9 but do not disclose the visual indicator includes a first marker that is visually detectable when the first leg is at the retracted position and visually undetectable when the first leg is at the extended position.
Brown discloses wherein: the visual indicator includes a first marker that is visually detectable when the first leg is at the retracted position and visually undetectable when the first leg is at the extended position (figure 18 shows where the marker of slot 1716 is visible when the arm is retracted, and figure 4 shows where the marker of figure 7 is undetectable with the arm is extended and a device is placed in the holder; figures 4, 18).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas with the known methods of Brown predictably resulting in modifying the system to Dumas to include the marker being 

Regarding claim 12, Dumas Sharma and Brown disclose the display positioning system of claim 10, Dumas does not disclose the visual indicator includes a second marker that is visually detectable, the second marker indicating a type of the stand.
Brown further discloses the visual indicator includes a second marker that is visually detectable, the second marker indicating a type of the stand (slots 1716 and 1714 (second) include pre- determined size markings or detents to allow the user to set the size of the holder for certain size of the device (indicating a type of the stand); figure 17; paragraph [0076]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas further with the known methods of Brown predictably resulting in modifying the system of Dumas to include a second visual indicator, as taught by Brown, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of adjusting the stand to fit different device sizes and providing an indication to assist the user (Brown; paragraph [0076]).

Regarding claim 14, Dumas and Sharma disclose the display positioning system of claim 9, but do not disclose the visual indicator includes a first extension marker and a second 
Brown discloses wherein: the visual indicator includes a first extension marker and a second extension marker; and a visual detectability of the first extension marker to the video capture device changes when the first leg reaches a first extended position; and a visual detectability of the second marker to the video capture device changes when the first leg reaches the second extended position (figure 7 shows an insertion portion 702 for each arm 604 where the arms extend to adjust to the size of the electronic device, thereby being capable of having the visual detectability of the pre-determined markings or detents to change when the leg reaches a first or second extended position; figures 7, 17; paragraph [0076)).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Dumas with the known methods of Brown predictably resulting in modifying the system of Dumas to include the visual detectability of the markers changing, as taught by Brown, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of adjusting the stand to fit different device sizes and providing an indication to assist the user (Brown; paragraph [0076]).

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 16 and 20 as well as dependent claim 13.

In the closest prior art, Brown discloses a first marker is coupled to the first leg (first marking is for first slot 1716 or first arm; figure 17; paragraph [0076)]); first marker is visually detectable at the marker slot when the first leg is at the retracted position (figure 18 shows where the marker of slot 1716 is visible when the arm is retracted); the first marker to be visually undetectable to the video capture device at the marker slot when the first leg is at the extended position (figure 4 shows where the marker of figure 7 is undetectable with the arm is extended and a device is placed in the holder).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phifer et al. (US 10,125,915) discloses a stand for holding an electronic device. The stand includes a base plate providing support to a stand on a support surface and a plurality of hinge assemblies connected to the base plate.

Glickstein et al. (US 2019/0301670) discloses an adjustable support arm capable of providing users with a wide range of height, depth, tilt, and swivel options for mounting an electronic display, keyboard, or other items to the support arm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425